Title: [December 1762]
From: Adams, John
To: 



      Decr. 28th. 1762.
      
      
       Mr. Cranch last fryday night discovered some Instances of his skill at a Bargain. He agreed to give Greenleaf £120 old Tenor for his Chaise. The Chaise is old, the Leather damnifyed thro careless Usage, the Wheels almost ruined, the spokes being loose &c., but G. asked that Price and he could not beat him down, he could not ask him to take less, because G. was poor, and it would look like Ungenerosity or Narrowness of Purse to desire it for less. This he was headstrong enough to do, against the Parsons repeated and enforced Advice. But a worse Instance of his Tameness and Credulity happened afterwards. G. offered him his Horse, told him the Horse stood him in £10 L.M. and was an excellent Horse in the Harness tho unpleasant in a saddle. Cranch believed every Word he said, and was so secret about his Bargain, that he would not make it before me, who was then at his House but he must finish it, abroad, without Questioning the Horses Virtues or Abilities, or asking any Questions about the Price. He is to give £50 for the Horse. I would not give £10, for he is dull and lean, and weak, looks meanly and goes worse.—Thus the Man was fairly cheated in Jockey language out of £50, in one Hour. Besides his Buying the Horse was a Piece of ridiculous Foppery, at this Time. He had no Occasion for one. He cannot use one much this Winter, and it will cost him 3 Times so much as that Horse is worth to keep him till spring.
       Miserably bubbled by his own Vanity and Credulity.
      
      
       
        
   
   New England “lawful money,” which was worth slightly more than seven times “old tenor” money.


       
      
      

      Boston. Decr. 30th.
      
      
       At Goldthwaits office, spent 1/4 of an Hour with Lt. Govr. Hutch­inson. The first thing he said was a Question to Goldthwait, what was the Date of the Earlyest Records of the County Court? Goldthwait answered 1670. His Honor replyed there were County Courts for 40 Years before that—and said he wanted to settle something in his own Mind, concerning the origin and Constitution of the Courts. That Adultery was punished with death, by the first settlers, and many other offences were made capital, that are not now so. That Commissioners were sent over by King Charles in 1665, to enquire into the Constitution of the Colonies, tho their Authority was not owned. Goldthwait said, there were a great many odd Entries. One of a Prosecution of a Man for taking 6d. for an Horse, a Braintree man too, as unjust and unrighteous. His Honor told of a Record of a Woman condemned, for Adultery, because a Man had debauched her when she was drunk, and of another of a Boy imprisoned for a Capital Tryal for some of their trifling capital Crimes, stealing from his Master or something, which Boy was liberated by the Commissioners of 1665.
       The story of Prats Death was told. His Honor said it would be a Loss to his family. He was in a fair Way to have raised it. But the New Yorkers will be glad of it.—This to be sure was Familiarity and Affability! But Goldthwait cringed down, and put on the timid, fawning face and Air and Tone.
      
     